DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 12/17/2020, with respect to claims 1, 3-16 and 18-21 have been fully considered and are persuasive.  The rejection of claims 1, 3-16 and 18-21 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-16 and 18-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-16 and 18-21 are allowable because the following closest prior art references fail to teach or reasonably suggest the combination of limitations recited in the amended independent claims 1, 16 and 20 of the instant invention – a method, computer program product, and system for large content file optimization.  
D’Sa (US 2016/0070644) discloses increasing concurrency of operation execution of metadata, while reducing contention of resources in storage systems configured to provide a distributed storage architecture of a cluster; 
Davis (US 2014/0006465) discloses techniques for storing and accessing data in a distributed filesystem by providing flexible and extensible network storage systems; 
Goel (US 2017/0308305) discloses space savings reporting for snapshots and/or clones supported by a storage system; 
Gordon (US 2008/0270461) discloses data containerization of multiple data objects within blocks of containers via a file system in a data storage system; 
Lacapra (US 2009/0106255) discloses file aggregation in a switched file system via communication with the clients and the file servers; and 
Yanovsky (US 2017/0272209) discloses techniques for data protection against failures in distributed storage systems.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607.  The examiner can normally be reached on Monday - Thursday, 8am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Diedra McQuitery/Primary Examiner, Art Unit 2166